—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered January 31, 1995, convicting him of assault in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*520The defendant contends that because there was evidence that the complainant’s injury was inflicted inadvertently during the course of a struggle and because the complainant had a motive to lie, the verdict was against the weight of the evidence. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Sullivan, Copertino and Joy, JJ., concur.